Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
 	       The terminal disclaimer filed on 01/04/2021 has been reviewed and is accepted.


Allowable Subject Matter
Claims 1-20 are allowed.
 
 
REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance: 
 	Claims 1-20 are allowed. The closes prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of migrating requests from one server to another server. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
 
 	The closest found prior art is listed below:
 	US 20080059639 A1, Paragraphs 0043 and 0053 disclose the servers handling requests from clients, wherein requests are stored for a time in a queue until a new server is ready. Paragraph 0049 disclose client contest being copied from one server to another server.
 
 	US 8069218 B1, Col. 9 lines 28-34 disclose a portion of service is executed without an interruption, wherein the service is being going through a migration process.

 	US 20080155208 A1, disclose replication operation and copy all data from the source network storage unit to the destination network storage unit.
 
 	US 20010037371 A1, disclose mirroring network data to establish virtual storage area network. 	US 20160342801 A1, disclose computing security to providing a secure container for applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.M.P/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457